      Case 4:18-cv-00123 Document 295 Filed on 10/06/20 in TXSD Page 1 of 2



                               THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

 UNITED STATES OF AMERICA, ex rel.                 §
 HICHEM CHIHI, et al                               §
                                                   §
         Plaintiff-Relator                         §
                                                   §             Civil Action No. 4:18-cv-00123
 v.                                                §
                                                   §
 CATHOLIC HEALTH INITIATIVES, et al.,              §
                                                   §
         Defendants.                               §

                             NOTICE OF APPEARANCE OF MEGAN M. NGUYEN

       TO THE HONORABLE JUDGE OF SAID COURT:

       PLEASE TAKE NOTICE that MEGAN M. NGUYEN, State Bar No. 24092899, of the law firm

Quintairos, Prieto, Wood and Boyer, P.A., 1700 Pacific Avenue, Suite 4545, Dallas, Texas 75201,

Telephone (214) 754-8755, facsimile (214) 754-8744, hereby enters an appearance on behalf of Defendants

Houston Thyroid & Endocrine Specialists, Medhavi Jogi, M.D., Fareed Elhaj, M.D., Lazaro Cherem, M.D.,

and Brian Douglas, M.D. Pursuant to LR 11.1, as additional counsel for these Defendants.

                                       Respectfully submitted,

                                       QUINTAIROS, PRIETO, WOOD AND BOYER, P.A.

                                       By      /s/ Megan M. Nguyen
                                               MEGAN M. NGUYEN
                                               State Bar No. 24092899
                                               megan.nguyen@qpwblaw.com
                                               RYAN WOZNY
                                               State Bar No. 24045265
                                               ryan.wozny@qpwblaw.com

                                       1700 Pacific Avenue, Suite 4545
                                       Dallas, Texas 75201
                                       (214) 754-8755 (Telephone)
                                       (214) 754-8744 (Telecopier)

                                       ATTORNEY FOR DEFENDANTS HOUSTON THYROID &
                                       ENDOCRINE SPECIALISTS, MEDHAVI JOGI, M.D., FAREED
                                       ELHAJ, M.D., LAZARO CHEREM, M.D., AND BRIAN DOUGLAS,
                                       M.D.



NOTICE OF APPEARANCE OF MEGAN M. NGUYEN                                                           PAGE 1
     Case 4:18-cv-00123 Document 295 Filed on 10/06/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

         I hereby certify that, on the 6th day of October, 2020, I caused to be electronically
submitted the foregoing document with the clerk of court for the U.S. District Court Southern
District of Texas, Houston Division, using the electronic case filing system of the Court. I hereby
certify that I have caused all counsel of record to be electronically served via the Court’s CM/ECF
system.

                                      By     /s/ Megan M. Nguyen
                                             MEGAN M. NGUYEN




NOTICE OF APPEARANCE OF MEGAN M. NGUYEN                                                     PAGE 2
